FILED
                            NOT FOR PUBLICATION                            MAY 22 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50569

               Plaintiff - Appellee,             D.C. No. 3:09-cr-03394-JM

  v.
                                                 MEMORANDUM*
HOWARD ANTON SMITH,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Jeffrey T. Miller, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Howard Anton Smith appeals from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, see United

States v. Austin, 676 F.3d 924, 926 (9th Cir. 2012), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Smith contends that the district court abused its discretion because it failed

to consider all of the 18 U.S.C. § 3553(a) sentencing factors, relied on improper

factors, and placed too much weight on his criminal history. This contention is

unpersuasive. The record reflects that the district court considered the relevant

sentencing factors, did not rely on any improper factors, and adequately explained

why a reduction was not warranted. In light of the totality of the circumstances

and the section 3553(a) sentencing factors, the district court did not abuse its

discretion by denying Smith’s motion. See United States v. Dunn, 728 F.3d 1151,

1159-60 (9th Cir. 2013); see also United States v. Gutierrez-Sanchez, 587 F.3d
904, 908 (9th Cir. 2009) (“The weight to be given the various factors in a particular

case is for the discretion of the district court.”).

       AFFIRMED.




                                             2                                     12-50569